It strikes me that the part of the opinion discussing the necessity of alleging the age of the accused in an indictment for rape is predicated upon a non sequitur. I agree with what has been said concerning a proviso clause in a penal statute. I do not, however, think that it necessarily follows that the age of the accused becomes a part of the *Page 42 
indispensable definition of the offense and that it must be charged in the indictment and proved beyond a reasonable doubt before a conviction can be sustained. Of course, the general rule of statutory construction which distinguishes provisos from the body of the enactment is conceded. However, that rule has not been generally applied to statutory rape, and the clear weight of authority is to the effect that where a statute contains a provision that if a person of a certain age and upward shall have carnal knowledge of a female under a prescribed age, though with her consent, he shall be guilty of rape, the age of the accused need not be alleged in the indictment. See the annotation to the case of Schramm v.People, 220 Ill. 16, 77 N.E. 117, in 5 Ann. Cas. 111. Age of the accused has not a remote bearing upon the conduct which constitutes the offense, so the question being one of first impression in this state, I would follow what I believe to be the more workable rule and place the initiative of raising the issue and the burden of proof where the required information is more available so that the mere failure to adduce proof in cases where the question is not raised might not result in a number of unmerited acquittals. I cannot perceive how an undue burden upon the accused would result.
Otherwise I am in accord.